Opinion issued March 15, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00043-CR
____________

DAVID HANES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 640721



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
David Hanes, and signed a final judgment in this case on October 30, 1992. 
Appellant gave written notice of appeal.  On November 5, 1992, the trial court denied
appellant's request for an appeal.  
	On January 8, 2007, appellant filed a motion requesting an out-of-time appeal. 
In response, the trial court completed a form certification of defendants right to
appeal that states  "I, judge of the trial court, certify this criminal case is a plea-bargain case, and the defendant has no right to appeal."  This appeal followed.
	Neither the trial court nor this Court has authority to grant an out-of-time
appeal.  The exclusive post-conviction remedy in final felony convictions in Texas
courts is through a writ of habeas corpus pursuant to article 11.07 of the Code of
Criminal Procedure.  Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2006);
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).